DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 15 November 2021 is acknowledged.
Claims 10-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 15 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 attempts to define the invention by an infrared absorption spectrum ratio at several points throughout the material. However, this is determined for “key band” for each of polymer A and polymer B on the infrared spectrum. However, the key band for each polymer appears to be arbitrary 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 5,817,707 (“DeNicola”).
As to claim 1, DeNicola teaches a graft copolymer product particle, thus solid product that is obtained by irradiating polypropylene particles and grafting monomers thereto. DeNicola teaches examples using a nonporous polypropylene that is oxidized and suspended in water and grafted with styrene (9:38-67). DeNicola teaches the grafting onto nonporous polypropylene as investigated by sectional IR shows that the polystyrene is present only at the surface of the particles, and not in the core 
As to claim 4, DeNicola teaches the core polymer is polypropylene, an alpha olefin of three carbon atoms (7:10-11).
As to claim 6, DeNicola teaches a grafting efficiency of 37.5 % (Table 3) when the amount of polypropylene is 100 g and the amount of styrene is 85 g (9:35-67) such that the Office calculates a grafting rate of approximately 32 %.
As to claim 7, DeNicola teaches polymerizing styrene onto oxidized polypropylene particles while suspended in water (9:40-65). While DeNicola does not state that the solid product shape is retained, it is presumed to retain its shape, being in a non-solvent such as water, similarly to applicant’s examples.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,817,707 (“DeNicola”).
The discussion of DeNicola with respect to claims 1 and 7 is incorporated by reference.
As to claims 2 and 8, while DeNicola does not state the particle size for the material. However, DeNicola generally teaches particle sizes in the range of 0.4 to 7 mm (3:30-35), and thus it would be obvious to prepare particles in the recited size.
As to claims 3 and 9, while DeNicola does not state the particle size for the material. However, DeNicola generally teaches particle sizes in the range of 0.4 to 7 mm (3:30-35), and thus it would be obvious to prepare particles in the recited size. DeNicola is silent as to whether the product is molded; however, this is construed as a product by process limitation for which patentability is determined by th end product. See MPEP 2113. In this case, DeNicola teaches material in the recited size, and is presumed to be the same whether prepared by molding or otherwise.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764